DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 12/26/2020 has been received and entered.  By the amendment, claims 1-4 are now pending in the application.

Drawings
The drawings stand objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “blocking wall” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 stand rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee et al., US 2016/0282669, as stated in the previous office action.
Claim 1 is anticipated by Lee et al. figures 2, 9 and accompanying text which discloses a display device 1000 comprising:
. a display unit 100 having a display area (related to PC area) and a peripheral area (related to PR and PL areas)(see figs 1, 4)
. a backlight module 300 having a plurality of light emitting units LS, wherein at least one of the light emitting units has a first circuit block PCB1/---/PCB6 and a first light source group LS (corresponding to PC area), and a plurality of edge units having a second circuit block BM and an edge portion (BM edge)(BR/BG edge(s) corresponding to PR/PL area(s)(see fig 9 and [0131]), wherein the shape of the second circuit block is different from the shape of the first circuit block (see fig. 9).
Re claim 2, wherein the backlight module further comprises a plurality of blocking walls (tapes Tp4/Tp5)(see fig. 4)
Re claim 3, wherein one of the edge units further has a second light source group(e.g., group of light sources corresponding to each second circuit block), the second light source group comprises a plurality of second light sources, and a number of the first light sources can be equal to a number of the second light sources (see fig 4)
Re claim 4, wherein a spacing between two adjacent first light sources is defined as a first spacing, a spacing between two adjacent second light sources is defined as a second spacing, and the first spacing can be different from the second spacing (see fig. 9).

Response to Arguments
Applicant's arguments filed 12/26/2020 have been fully considered but they are not persuasive.
. Drawing: 
It is noted that the drawings must show every feature of the invention specified in the claims; therefore, the “blocking wall” must be shown or labeled, not just shown in the Applicant’s remark only.
. Claims: 
Although claim 1 is now amended, such amendment is not sufficient to overcome its rejection and that of claims 2-4 in a previous Office Action. It should also be noted that although the peripheral area is not fully surrounding the display area as well as the first/second circuit block directly corresponding the display area, and the edge portion directly corresponding to the peripheral area, the Lee’s peripheral area does surround at least on a side of the display area and the Lee’s second circuit block with the edge portion does corresponding to the display area and the peripheral area in a whole display panel (see figs 1-2, 9 and [0131]) as claimed as well.
Accordingly, the rejection of claims 1-4 stand as stated above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871